Citation Nr: 1027608	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-29 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for atherosclerotic heart 
disease, also claimed as dysmetabolic syndrome, to include as 
secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for renal insufficiency, to 
include as secondary to type II service-connected diabetes 
mellitus.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to December 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the benefits sought on appeal.

With respect to the Veteran's claim for heart disease, on October 
13, 2009, in accordance with authority provided in 38 U.S.C. 
§ 1116, the Secretary of Veterans Affairs announced his decision 
to establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during the 
Vietnam era, for three new conditions: ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  As required by 
38 U.S.C. § 1116, VA will issue regulations through notice and 
comment rule-making procedures to establish the new presumptions 
of service connection for those diseases.  Those regulations will 
take effect on the date that a final rule is published in the 
Federal Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.

On November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially may 
be granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  As this appeal 
contains at least one claim that may be affected by these new 
presumptions, the Board must stay action on that matter in 
accordance with the Secretary's stay.  Once the panned final 
regulations are published, the adjudication of any case or claim 
that has been stayed will be resumed.

In November 2007, the Veteran appears to have claimed entitlement 
to service connection for erectile dysfunction, as secondary to 
his service-connected diabetes mellitus.  As that claim has not 
been developed for appellate review, the Board refers it to the 
RO for appropriate action.

The issue of entitlement to a TDIU rating is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

It is as likely as not that the Veteran's renal insufficiency is 
related to his service.


CONCLUSION OF LAW

Service connection for renal insufficiency is warranted.  
38 U.S.C.A. §§ 1110, 1131, 1133, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service incurrence will be 
presumed for nephritis if manifest to a degree of 10 percent or 
more within one year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a nonservice-connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists and that the 
current disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310 (2009).

The record before the Board contains service medical records and 
post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that it 
is as likely as not the Veteran's renal insufficiency is related 
to his active service.

The Veteran contends that he has renal insufficiency that is 
related to his service-connected diabetes mellitus.

The service medical records are void of findings, complaints, 
symptoms, or any diagnosis related to renal insufficiency.

The Veteran submitted a February 2007 private opinion that his 
stage 3 chronic kidney disease is "probably" related to 
diabetes and hypertension.  He also submitted an October 2007 
opinion from his spouse, a registered nurse, that the Veteran's 
diabetes mellitus worsened as a direct result of the detrimental 
effect of the excess glucose his kidneys could not eliminate and 
oral medicine could not control.

On VA diabetes mellitus examination in July 2007, the Veteran was 
diagnosed with chronic renal insufficiency without severe 
sequelae.  The examiner was unable to provide an opinion without 
resorting to mere speculation as to the precise cause of the 
Veteran's renal insufficiency due to several risk factors 
including hypertension, diabetes mellitus, atherosclerosis, and 
acute tubular necrosis.

In an addendum to the July 2007 opinion, in September 2007 
another VA examiner opined that the Veteran's renal insufficiency 
did not precede his hypertension and did not cause it.  The 
examiner further opined that the Veteran's chronic renal 
insufficiency was precipitated by acute tubular necrosis, and 
that an opinion could not be provided without resorting to mere 
speculation as to whether or to what degree the Veteran's 
diabetes mellitus, hypertension, atherosclerosis, and 
dyslipidemia contributed to his renal insufficiency.

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the Veteran's renal insufficiency to 
his active service based on the medical evidence presented in 
this case.  The Board finds that the evidence establishes that it 
is at least as likely as not that some portion of the Veteran's 
renal insufficiency is related to his service, and specifically 
to his service-connected diabetes mellitus.  While the July 2007 
and September 2007 VA examiners did not relate the Veteran's 
renal insufficiency to his service or to his service-connected 
diabetes mellitus, the July 2007 examiner was unable to offer an 
opinion without resort to speculation.  The September 2007 
examiner opined that the diabetes did not cause the renal 
insufficiency, but was unable to provide an opinion without 
resort to speculation on the issue of whether the diabetes 
aggravated the renal insufficiency.  The February 2007 private 
physician opined that the Veteran's stage 3 chronic kidney 
disease is "probably" related to diabetes and hypertension.  
The Board finds that the February 2007 private opinion is 
persuasive and serves to place the matter into equipoise.  

The Board finds that the medical evidence shows that the renal 
insufficiency is as likely as not caused or aggravated by the 
service-connected diabetes mellitus.  Therefore, service 
connection for renal insufficiency is granted.  The Board has 
resolved all reasonable doubt in favor of the Veteran in making 
this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for renal insufficiency is granted.




REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim for TDIU.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  A review of the claims file reflects that the most 
recent VA medical records are dated in May 2008.  To aid in 
adjudication, any subsequent VA medical records should be 
obtained.

By this decision, the Veteran is now service-connected for renal 
insufficiency.  Accordingly, this matter is remanded by the Board 
in order that the RO can effectuate the Board decision granting 
service connection for renal insufficiency.

In March 2007, the Veteran filed a claim for a TDIU rating.  
Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2009).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2009).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

The Veteran has been granted a 40 percent disability rating for 
diabetes mellitus, a 30 percent disability rating for a 
psychiatric disorder, and granted service connection for renal 
insufficiency.  Currently, the combined disability rating is 60 
percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table 
(2009).  Therefore, the Veteran does not currently meet the 
minimum schedular percentage criteria for a TDIU.  38 C.F.R. 
§ 4.16(a) (2009).  However, a rating must be assigned for the 
Veteran's renal insufficiency prior to adjudication of his claim 
for TDIU.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is unable to secure or follow a substantially 
gainful occupation.  In an October 2007 private opinion, the 
Veteran's nurse practitioner opined that the Veteran is 
unemployable due to the severity of his service-connected 
psychiatric disorder.  However, on VA diabetes mellitus 
examination in July 2007, the Veteran contended that he could no 
longer continue his profession as a truck driver due to his 
diabetes mellitus.  However, the examiner opined that he was 
capable of performing a sedentary type of job.

It does not appear that an examiner has yet been asked to render 
an opinion as to the overall effect of the Veteran's service-
connected disabilities alone on his ability to obtain and retain 
employment, and any previous examination that did not consider 
the now service-connected renal insufficiency would require 
reexamination.  Therefore, the prudent and thorough course of 
action is to afford the Veteran an examination to ascertain the 
impact of his service-connected disabilities on his 
unemployability.  The examiner on remand should specifically 
reconcile the opinion with the February 2007 and October 2007 
private opinions; July 2007 and September 2007 VA opinions; and 
any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated since May 2008.

2.  Assign a rating and effective date for 
renal insufficiency.

3.  Schedule the Veteran for an examination 
to ascertain the impact of his service-
connected disabilities on his 
unemployability.  The claims folder should be 
reviewed and that review should be indicated 
in the examination report.  The rationale for 
all opinions should be provided.  The 
examiner must evaluate and discuss the effect 
of all of the Veteran's service-connected 
disabilities on his employability.  The 
examiner should opine as to whether it is at 
least as likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities (diabetes mellitus, 
psychiatric disorder, and renal 
insufficiency), without consideration of his 
non-service-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.  The 
rationale for any opinion must be provided.

4.  Then, readjudicate the claims, including 
consideration of whether referral of the TDIU 
claim to the appropriate department officials 
under 38 C.F.R. § 4.16(b) for extraschedular 
consideration is warranted.  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for 

Veterans Claims for development or other action must be handled 
in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


